Exhibit 10.3
FIRST AMENDMENT
TO THE
TELEFLEX INCORPORATED DEFERRED COMPENSATION PLAN
Background Information

A.   Teleflex Incorporated (“Company”) previously adopted and maintains the
Teleflex Incorporated Deferred Compensation Plan (“Plan”) for the benefit of the
members of its Board of Directors and a select group of management or highly
compensated employees of the Company and of its affiliated entities which
participate in this Plan with the consent of the Company.   B.   The Company
desires to amend the Plan, effective as of January 1, 2010, to clarify the time
when benefit payments commence following the distribution date elected by a
participant.   C.   The Company further desires to amend the Plan, effective as
of January 1, 2010, to provide that a participant who elects separation from
service as the distribution date for his Plan account may change that election
in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the final Treasury Regulations issued thereunder.   D.  
Section 7.1 of the Plan authorizes the Financial Benefit Plans Committee to
amend the Plan at any time and from time to time in accordance with the
authority delegated to it by the Company’s Board of Directors or the Benefits
Policy Committee.

First Amendment to the Plan

    The Plan is hereby amended as set forth below effective as of January 1,
2010.   1.   The last paragraph of Section 5.1 of the Plan, “Time of Payment,”
is hereby amended in its entirety to read as follows:       “On the date in (c),
above, or the January 31 following the date in (a) or (b), above, as elected by
the Participant in accordance with the terms of the Plan, the Participant will
receive or begin to receive payment of the amount credited to his Account;
provided, however, that, if the Participant is a Specified Employee and his
Account will be distributed due to his Separation from Service, his Account will
be distributed or begin to be distributed on the later of: (i) the January 31
following his Separation from Service or (ii) the first day of the seventh month
following his Separation from Service.”   2.   The first and second sentences of
the first paragraph of Section 5.3 of the Plan, “Changing the Time and/or Form
of Payment,” is hereby amended in its entirety to read as follows:       “Prior
to January 1, 2010, if a Participant elects or is deemed to have elected to
receive payment of his Account upon his Separation from Service, the election is
irrevocable. If the Participant elects to receive payment of his Account on a
fixed date following the Participant’s Separation from Service or an Alternative
Date, the Participant may revise the fixed date following the Participant’s
Separation from Service or the Alternative Date, respectively, during the annual
deferral election period prior to the beginning of each Plan Year or at such
other times permitted by the Administrative Committee, in accordance with the
procedures established by the Administrative Committee, provided that such
revision occurs at least twelve months prior to the original fixed date
following the Participant’s Separation from Service or Alternative Date,
respectively, and the new a fixed date following the Participant’s Separation
from Service or Alternative Date, respectively, is no earlier than the fifth
anniversary of the original fixed date following the Participant’s Separation
from Service or Alternative Date, respectively.”

 



--------------------------------------------------------------------------------



 



3.   All other provisions of the Plan shall remain in full force and effect.

            TELEFLEX INCORPORATED
      By:   /s/ Douglas R. Carl         Date: December 29, 2009           

2